Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered September 17, 1975, convicting him of sodomy in the first degree, sodomy in the second degree and sexual abuse in the first degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and indictment dismissed, with leave to resubmit the charges to another Grand Jury. This case is remitted to the Supreme Court, Kings County, for the purpose of entering an order in its discretion pursuant to CPL 160.50. The indictment was fatally defective in that it failed to state the exact nature of the deviate sexual intercourse or the sexual contact with which defendant was charged (see People v Jackson, 60 AD2d 893; People v Smith, 60 AD2d 896; People v Ward, 62 AD2d 1005). Martuscello, J.P., Titone, Suozzi and Cohalan, JJ., concur.